989 A.2d 881 (2010)
Michael J. PISKANIN, (a/k/a Michael John Piskanin, Jr.), Petitioner
v.
COMMONWEALTH of Pennsylvania, DEPARTMENT OF CORRECTIONS, (Herein: PADOC); and Jeffrey A. Beard; Individually and as Secretary of PADOC (Herein: Beard); and Kenneth Cameron, Individually and as Superintendent SCI Cresson (Herein: "Cameron"); and All of Them, Individually, Jointly and Severally with One Another, and All of Them with Their Subordinates, Employees and Agents, Respondents.
No. 153 EM 2009.
Supreme Court of Pennsylvania.
January 4, 2010.

ORDER
PER CURIAM.
AND NOW, this 4th day of January, 2010, the Petition for Review and the Application for Bail are DENIED.